SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2016 IRSA Propiedades Comerciales S.A. (Exact name of Registrant as specified in its charter) IRSA Commercial Properties Inc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x IRSA Propiedades Comerciales S.A. (THE “COMPANY”) REPORT ON FORM 6-K Attached is the English translation of the letter datedFebruary 11, 2016, filed by the Company with the Bolsa de Comercio de Buenos Aires and the Comisión Nacional de Valores. By letter dated onFebruary 11, 2016 the Company reported that in compliance with Section 63 of the Regulations issued by the Buenos Aires Stock Exchange, this is to report the following information: Integral Result for the six-month period (in ARS thousands) 12/31/2015 12/31/2014 Net Result (six-month period) Gain / Loss attributable to: Company’s shareholders Non-controlling interests Equity Composition: Capital stock Comprehensive adjustment of capital stock Additional paid-in capital Legal Reserve Special Reserve Changes in non controlling interest ) ) Retained earnings Non-controlling interest Total Shareholders’ Equity In compliance with Section o) of the referred Regulations, we report that as of the closing date of the financial statements, the Company’s capital stock was ARS 126,014,050.8, divided into 1,260,140,508 common, registered, non-endorsable shares of ARS 1 par value each and entitled to one vote per share. Shareholders Acciones Participación IRSA Inversiones y Representaciones Sociedad Anónima1 95.22% Minority Shareholders 4.78% Below are the highlights for the six-month period ended December 31, 2015: Ø Net income for the first six months of fiscal year 2016 was ARS432.2 million compared to net income of ARS360.2 million in the same period of 2015. Ø The Company’s EBITDA reached ARS1,143.5 million in the first semester of 2016, 61% higher than in the same quarter of 2015, due mainly to better results from the shopping centers segment that increased its EBITDA by 36.4%, the acquisition of offices from our controlling company IRSA in December 2014 and higher income from sales of investment properties. Ø Our shopping centers’ sales grew by 39.5% in the semester (32% considering the same shopping centers) and the portfolio’s occupancy rate stood at 99%. Ø We sold 5.963 office floors in Intercontinental Plaza building in the 6M16, at a gain of ARS155.9 million. Ø During the second quarter of 2016 we have declared a cash dividend in the amount of ARS 283.6 million and after the end of the period, we have been made available to the holders of ADRs the pending dividend for 2014 and 2015. 1 Includes the stake of E-Commerce Latina S.A. and Tyrus S.A (Subsidiares of IRSA Inversiones y Representaciones Sociedad Anónima) SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. IRSA Propiedades Comerciales S.A. By: /S/ Saúl Zang Name: Saúl Zang Title: Responsible for relationship with the markets Dated:February 12, 2016
